PER CURIAM.
Appellant, Brent T. Ellis, raises two issues on appeal: (1) whether the trial court erred in denying his motion for disqualification of the trial judge, and (2) whether he received ineffective assistance of counsel. We affirm the trial court’s denial of Ellis’s disqualification motion. However, we decline to rule on his ineffective assistance of counsel claim on direct appeal. This holding is without prejudice to raising *578the ineffective assistance of counsel claim in a Rule 3.850 post-conviction motion.

Affirmed.

STONE, SHAHOOD and HAZOURI, JJ., concur.